Citation Nr: 0605962	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-33 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1978 and from July 1999 to March 2000.  He had 
additional service with the South Carolina National Guard and 
the dates of such service have not yet been verified.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 RO decision that denied service connection 
for diabetes mellitus.  In September 2005, the veteran 
testified at a hearing before the undersigned via video 
teleconference.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the outset, the Board expresses its regret for the delay 
this remand will necessarily entail.  However, the Board, in 
its attempt to afford the veteran every advantage, requires 
further information before this claim is decided.

The veteran asserts that diabetes mellitus first manifested 
during a period of active duty while serving with the South 
Carolina National Guard.  The exact dates of his National 
Guard service to include periods of active duty for training 
(ACDUTRA) are not on file.  On remand, appropriate 
development must be undertaken.  

It appears that most of the veteran's National Guard records 
are on file.  Notably, however, a letter dated on February 
2004 reflects that the veteran was to undergo a State Medical 
Review Board to review his history of diabetes (and 
presumably determine the impact, if any, of his National 
Guard service on such).  A related record is not on file.  On 
remand, the RO must attempt to obtain from the South Carolina 
National Guard a copy of the Medical Review Board which 
should have occurred in or about March 2004.

If, on review of the veteran's National Guard records, 
diabetes mellitus was diagnosed or elevated blood sugar 
manifested during a period of ACDUTRA, the veteran must be 
scheduled for a VA medical examination to determine the 
nature and etiology of any diabetes mellitus.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO must associate with the claims 
file all VA clinical records dated from 
March 2004 to the present.

2.  The RO must obtain the veteran's 
South Carolina National Guard personnel 
records to determine the exact dates of 
service with that organization and to 
ascertain the precise dates of ACDUTRA.  
In addition, the RO must request a copy 
of any Medical Review Board proceedings 
regarding diabetes mellitus which should 
have occurred in or around March 2004.

3.  Next, if and only if the RO finds 
that diabetes mellitus or elevated blood 
sugar manifested during a period of 
ACDUTRA, the RO must schedule a VA 
medical examination to determine whether 
the veteran has diabetes mellitus, and 
whether it is at least as likely as not 
that it had its onset during a verified 
period of ACDUTRA.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file 
was reviewed.

4.  Following completion of any indicated 
development, the RO should review the 
veteran's claim of service connection for 
diabetes mellitus.  If indicated, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and given an opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


